El Juez Asociado' Se. Hutchison,
emitió la opinión del tribunal.
El apelante fné separado deshonrosamente del Cuerpo de la Policía Insular y apela-abora de la sentencia dictada por la corte de distrito negándose a expedir nn auto de mandamus por el que se ordene a la Comisión de la Policía Insular que se le restituya en su cargo.
En la petición se alegaba entre otras cosas que el día 7 de noviembre de 1917 y mientras el peticionario se encon-traba actuando con el debido celo y deligencia como policía insular en la ciudad de San Juan fue injustamente arres-tado por-orden del fiscal de la corte de distrito bajo el pre-texto infundado de que el peticionario había infringido el artículo 93 del Código Penal, abandonando sin causa el ser-vicio que como policía prestaba el día 18 de agosto de 1917 en la custodia de las papeletas electorales que se encontra-ban depositadas en el edificio ocupado por la Cámara. de Bepresentantes, y posteriormente en mayo de 1918 el peti-cionario fuá declarado absuelto de dicha imputación por la Corte de Distrito de San Juan que ordenó el sobreseimiento y archivo de la causa; que con motivo del referido arresto el peticionario fué injustamente suspendido de su cargo de policía insular y de su sueldo el 9 de noviembre de 1917 hasta que la Corte de Distrito de San Juan dictara su reso-lución definitiva en el proceso; pero alega el peticionario que ni en el acto de ocurrir lo.s hechos de abandono de ser-vicio en agosto 18 de 1917, ni §n el acto del arresto del pe-ticionario en noviembre 7, 1917, ni en ninguna otra fecha dentro del año subsiguiente de tales fechas fueron presen-tados cargos de índole alguna contra el peticionario ante la Comisión de la Policía Insular ni por el jefe de distrito de San Juan, ni por el oficial comandante que actuaba como tal ni por ningún otro s-ubalterno u oficial competente para ello; que más de un año después de haber sido arrestado y sus-*832pendido de empleo y sueldo el peticionario por el infundado-motivo a qne se lia hecho referencia, Felipe Olmo en sn ca-rácter de jefe de distrito de San Jnan, pero qne no era el oficial comandante de ese distrito, ni en agosto 18 de 1917 ni en 7 de noviembre de 1917, presentó ante la Comisión de la Policía Insular, en noviembre .18 de 1918, un pliego de cargos contra el peticionario, alegando como fundamento que el peticionario dió lugar a que el fiscal de distrito de San Juan formulare una acusación contra el peticionario por in-fracción del artículo 93 del Código Penal, pero sin afirmar que el peticionario hubiera, cometido infracción o falta al-guna ni que éste hubiera sido declarado convicto en virtud de la acusación mencionada; que el peticionario, sin embargo, en noviembre 19 de 1918, contestó negativamente los hechos que motivaron dichos cargos y solicitó una investigación para presentar prueba de su inocencia, y sin embargo de esto la Comisión de la Policía Insular sabía perfectamente lo in-justificado de los cargos y que éstos no habían sido formal-mente presentados, y que el peticionario no había sido decla-rado convicto por ninguna corte en virtud de la acusación que motivó el arresto del peticionario, dicha comisión, apa-sionadamente y demostrando parcialidad, sin oir al peticio-nario en su defensa y sin darle una oportunidad para pre-sentar prueba en apoyo de su inocencia, en una forma arbi-traria e ilegal no registrada en los anales de la historia de la Comisión de la Policía Insular de Puerto Rico, a espaldas del peticionario, el 9 de diciembre de 1918 decretó la sepa-ración deshonrosa del peticionario del Cuerpo de la Policía Insular, retrotrayendo los efectos de esa separación al día 7 de noviembre de 1917, en que no existían cargos de nin-guna índole contra el peticionario formulados ante dicha comisión; y que por virtud de tan arbitrario decreto el pe-ticionario ha sido injusta y deshonrosamente destituido de su cargo de policía insular, privado de su derecho para ejer-citar su empleo y de cobrar su sueldo mensual como tal poli-cía desde noviembre 7 de 1917; que el acuerdo de la comisión. *833de diciembre 9, 1918, por el cual se le destituye deshonrosa-mente del cargo de policía insular, es, según información que el peticionario cree cierta, el producto de combinaciones po-líticas puestas en práctica para perjudicar al peticionario y el de una errónea interpretación dada por la Comisión de la Policía Insular a cierta opinión que obtuvo del Attorney General de Puerto Pico relacionada con el asunto que motiva esta solicitud de mandamus; que la acción tomada por la Co-misión de la Policía Insular con el deliberado propósito de perjudicar injustamente al peticionario, infringe abiertamente el artículo 9 de la ley disponiendo la organización, reglamen-tación y gobierno de la Policía Insular de. Puerto Pico, apro-bado el 12 de marzo de 1908, y el artículo sexto, regla cuarta, artículo 18, regla 1, y artículo 19, reglas 4 y 5 del Regla-mento; que en diciembre 7, 1918, el peticionario requirió a; la Comisión de la Policía Insular para que reconsiderara su acuerdo de separación deshonrosa del peticionario del Cuerpo de la Policía, abriendo nuevamente el caso de los cargos para que el peticionario tuviera oportunidad de comparecer ante la comisión, presentar pruebas y ser oído, restituyéndose mientras tanto, al peticionario, en su empleo de policía hasta que fuera separado legalmente y dicha comisión a pesar de que la ejecución de tales actos estaban dentro de sus atribu-ciones se negó a ello rotundamente.
Acompañando a la solicitud y como parte de la misma se encuentran los siguientes documentos: (a) un memorandum que dice lo que sigue:
“Felipe E. Laver&NE,
“San Juan, P. R.
“PoniCÍA InsuláR No. 174.
“Pok CUANTO, el guardia Felipe E. Lavergne, No. 174, de este distrito, estando de servicio de 1.00 a. m. a 6.00 a. m. del día 18 de agosto de 1917, a la custodia de las papeletas electorales que es-taban depositadas en un departamento del edificio que ocupa' la Cámara de Representantes de Puerto Rico, abandonó su servicio, dando lugar a que el Hon. Fiscal del Distrito de San Juan- formu-*834íara contra él una acusación por infracción al artículo 93 del Có-digo Penal, decretando su arresto, bajo fianza de $500.
“Todo en San Juan, a los 18 días del mes de noviembre de 1918.
“F. OdMO,

“Jefe Encargado del Distrito.

(b) Una comunicación del ayudante de Ja Policía Insular al jefe de distrito de San Juan de feelia diciembre 9 de 1918 respecto a cargos-por abandono de servicio ñmnulados .contra el peticionario y por disposición del jefe de Ja Poli-cía Insular manifestando que tales cargos habían sido some-tidos a la resolución de la Comisión de la Policía Insular, la que después de examinarlos detenidamente resolvió decre-tar la separación deshonrosa del acusado, efectiva desde la terminación del día 7 de noviembre de 1917, o sea desde la fecha en que el acusado fue suspendido en -su cargo por la falta que se le imputa en los referidos cargos; (c) una carta del presidente de la Comisión de la Policía Insular dirigida al abogado del peticionario de fecha 18 de diciembre de 1918 en la que expresa que Lavergne fue suspenso de su empleo y sueldo el 9 de noviembre de 1917, en virtud de una acu-sación presentada por el fiscal de distrito de San Juan por infracción al artículo 93 del Códig’o Penal; que fueron for-mulados cargos contra este policía, los que fueron suminis-trados a él por escrito y a los cuales contestó; que la- Comi-sión de la Policía Insular había examinado cuidadosamente las circunstancias del caso, solicitada y obtenida la opinión ’del Attorney Genera] en el asunto y ordenado la destitución de Lavergne de la fuerza para bien del servicio; y que siendo ésta la situación del caso en ausencia de información adicio-nal la comisión no qjodía reconsiderar el caso.
El abogado del apelado admite que, de acuerdo con la ley y los reglamentos que rigen para la Policía Insular de Puerto Pico, si no por virtud de la Ley del Servicio Civil, el acu-sado tiene derecho a ser oído y tener la oportunidad de de-fenderse, pero insiste en que la petición muestra por su faz que al peticionario se le suministró copia de los cargos for-*835ululados contra él a los qrie contestó por escrito y que con esto se cumple con todos los preceptos' de la ley. Pero el peticionario alega que la contestación a los cargos así como su solicitud para que se abriera nuevamente y reconsiderara su caso iba acompañada de su petición con el fin de que se hiciera una investigación y se le diera la oportunidad de presentar pruebas para demostrar su inocencia en cuanto a los cargos formulados contra él, y que dicha oportunidad le fué negada.
Ninguna de las partes tenía conocimiento, según parece, de que la cuestión envuelta en este caso fué resuelta por este' tribunal unos dos años antes de la fecha en qué fué dictada la sentencia apelada. En el caso de Cintrón v. Berríos, 24 D. P. R. 721, resolvió este tribunal (hacemos la cita del su-mario) lo siguiente:
“Una audiencia significa y lo exigen los dictados de la justicia común que al funcionario a quien se trata de separar de su cargo, habrá de hacérsele una notificación razonable de los actos específicos u omisiones de que se le acusa, dándole una oportunidad razonable para defenderse, esto es, para contestar los cargos y presentar sus pruebas, y si lo deseare, permitirle confrontarse y repreguntar a los testigos en contra, aunque él puede, si quiere, renunciar o abandonar cualquiera de estos privilegios.” •
Eu el presente caso no existe cuestión alguna de renuncia o abandono de tal derecho y como ya hemos indicado no se alega que la Comisión de la Policía Insular tiene la. facultad sin previa audiencia, de condenar a un policía y en bien del servicio decretar su separación deshonrosa de dicho cuerpo.
Considerados los hechos arriba descritos, a la luz de la ley y de los reglamentos que rigen tales cuestiones, ellos su-gieren un número de interesantes cuestiones; pero bastará por ahora con decir que la petición muestra por su faz el derecho a un auto alternativo de mandamms, ordenándose la restitución del peticionario como miembro de la Policía Insular o en el caso de no darse cumplimiento al mismo .se muestren las razones que existan para no hacerlo, sin que *836en dicho auto se resuelva la "cuestión relativa a sueldos o la concesión de ningún otro remedio solicitado, sin perjuicio de ulteriores procedimientos por parte de.la Comisión de la Policía Insular que puedan ser pertinentes.
La sentencia apelada debe ser revocada devolviéndose las actuaciones.

Revocada la sentencia apelada y devuelto el caso para, ulteriores procédimientos no in-consistentes con la opinión.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Presidente Sr. Hernández no intervino en la re-solución de este caso.